46 F.3d 1114
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Janice M. BERG, Plaintiff, Appellant,v.STATE of Rhode Island, et al., Defendants, Appellees.
No. 94-1984.
United States Court of Appeals,First Circuit.
Feb. 8, 1995.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Ronald R. Lagueux, U.S. District Judge ]
Janice M. Berg on brief pro se.
D.R.I.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Plaintiff's action essentially sought federal court review of state family court proceedings.  Because lower federal courts do not have the authority to review such proceedings, we affirm the dismissal of plaintiff's action.  Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);  Lancellotti v. Fay, 909 F.2d 15, 17 (1st Cir. 1990).


2
Affirmed.